27 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeremiah CARR, Plaintiff Appellant,v.David WILLIAMS, Warden;  Cecil Lewis, Chief of Security;Lieutenant Cassell, Institutional Investigator;  CounselorCarrabello;  Nurse Terrell;  Captain Barksdale, All othercorrectional officers, agents, and employees of the PowhatanCorrectional Center and Mecklenburg Correctional Center,Defendants Appellees.
No. 94-6200.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-92-1220).
Jeremiah Carr, appellant Pro Se.
Pamela Anne Sargent, Asst. Atty. Gen., Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carr v. Williams, No. CA-92-1220 (E.D. Va.  July 23, 1993;  Feb. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.